 USDC IN/ND case 3:20-cv-00805-JD-MGG document 4 filed 09/29/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DAVEAUN CARSON,

               Plaintiff,

                      v.                          CAUSE NO. 3:20-CV-805-JD-MGG

 HYATT, et al.,

               Defendants.

                                 OPINION AND ORDER

      Daveaun Carson, a prisoner without a lawyer, filed a complaint alleging he

suffered an eye injury during a construction project at the Miami Correctional Facility.

ECF 1. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

      Carson alleges he was struck in the eye with a piece of concrete that was

dislodged during a construction project at the prison on October 23, 2018. ECF 1 at 2. It

is unclear what was under construction and why the concrete was dislodged. Carson

argues he should have been moved to a different cell during the construction. However,

it is unclear whether the flying concrete was an obvious and inherent part of this
 USDC IN/ND case 3:20-cv-00805-JD-MGG document 4 filed 09/29/20 page 2 of 3


construction project or merely an unforeseen, unfortunate accident. What is clear is that,

“not every deviation from ideally safe conditions constitutes a violation of the

constitution. The Eighth amendment does not constitutionalize [safety regulations]. Nor

does it require complete compliance with the numerous OSHA regulations.” French v.

Owens, 777 F.2d 1250, 1257 (7th Cir. 1985) (quotation marks and citations omitted.).

       The Eighth Amendment requires prison officials “must provide humane

conditions of confinement . . . and must ‘take reasonable measures to guarantee the

safety of the inmates.’” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v.

Palmer, 468 U.S. 517, 526–27 (1984)). Conditions of confinement must be severe to

support an Eighth Amendment claim. “[T]he prison officials’ act or omission must

result in the denial of ‘the minimal civilized measure of life’s necessities.” Id. at 834. The

Eighth Amendment only protects prisoners from conditions that “exceed contemporary

bounds of decency of a mature, civilized society.” Jackson v. Duckworth, 955 F.2d 21, 22

(7th Cir. 1992). In other words, “[a]n objectively sufficiently serious risk is one that

society considers so grave that to expose any unwilling individual to it would offend

contemporary standards of decency.” Christopher v. Buss, 384 F.3d 879, 882 (7th Cir.

2004) (quotation marks and citations omitted). This complaint does not plausibly allege

that housing Carson in his cell during the construction project was a sufficiently serious

risk to state a claim.

        This complaint does not state a claim, and it is unclear what facts Carson could

provide which could do so. However, he may file an amended complaint if he has

additional facts because “[t]he usual standard in civil cases is to allow defective


                                              2
 USDC IN/ND case 3:20-cv-00805-JD-MGG document 4 filed 09/29/20 page 3 of 3


pleadings to be corrected, especially in early stages, at least where amendment would

not be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018). To file an

amended complaint, he needs to write this cause number on a Pro Se 14 (INND Rev.

2/20) Prisoner Complaint form which is available from his law library. After he

properly completes and signs that form, he needs to send it to the court.

       For these reasons, the court:

       (1) GRANTS Daveaun Carson until October 22, 2020, to file an amended

complaint; and

       (2) CAUTIONS Daveaun Carson if he does not respond by the deadline, this case

will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the

current complaint does not state a claim for which relief can be granted.

       SO ORDERED on September 29, 2020


                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              3
